         Case 1:20-cv-11933-DPW Document 62 Filed 03/22/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                         )
 BRANDON ALVES, et al.,
                                                         )
                                                         )
                       Plaintiffs,
                                                         )
                                                         )   CIVIL ACTION NO.
                -against-
                                                         )   1:20-cv-11933-DPW
                                                         )
 DONNA M. MCNAMARA, et al.,
                                                         )
                                                         )
                       Defendants.
                                                         )
                                                         )


                       ORDER OF DISMISSAL AS TO CHIEF KYES OF
                        THE CHELSEA POLICE DEPARTMENT

WHEREAS:

       1)      Plaintiffs commenced this action seeking declaratory and injunctive relief against

shutdowns and delays in the issuance of firearms identification cards (“FIDs”) under M.G.L. c.

140, § 129B and licenses to carry firearms (“LTCs”) issued under M.G.L. c. 140, § 131; and

       2)      Defendant Chief Kyes is the Chief of the Chelsea Police Department and the

designated “licensing authority” for the City of Chelsea, who is responsible for issuing FIDs and

LTCs; and

       3)      The Chelsea Police Department experienced manpower challenges as a result of the

COVID-19 pandemic during the year 2020 and developed a significant backlog of individuals

applying for FIDs and LTCs but did not stop accepting or processing FID and LTC applications;

and

       4)      In January 2021, the Chelsea Police Department dedicated additional resources to

address the significant backlog of applications for FIDs and LTCs; and




                                               -1-
         Case 1:20-cv-11933-DPW Document 62 Filed 03/22/21 Page 2 of 3




       5)      Since January 2021, the Chelsea Police Department has made significant progress

toward resolving its backlog of individuals applying for FIDs and LTCs and does not anticipate

the existence of substantial delays in the application process in the future; and

       6)      The Chelsea Police Department is training additional officers to process FID and

LTC applications to prevent backlogs from developing in the future; and

       7)      Defendant Chief Kyes will process the license application of Plaintiff Sawandi

Cassell in the normal course,

NOW THEREFORE:

       It is hereby agreed and stipulated that the claims against Defendant Chief Kyes (only)

shall be DISMISSED, without prejudice, with all rights of appeal waived, and with each party to

bear its own costs and attorney’s fees.

Dated: March 19, 2021

                                              Respectfully submitted,
THE PLAINTIFFS,                                        DEFENDANT CHIEF KYES,
  By their attorneys,                                     By his attorneys,

    /s/ David D. Jensen
   David D. Jensen                                         /s/ Strephon Treadway
   Admitted Pro Hac Vice                                  Strephon Treadway
   David Jensen PLLC                                      BBO # 565109
   33 Henry Street                                        Assistant City Solicitor
   Beacon, New York 12508                                 City of Chelsea
   Tel: 212.380.6615                                      500 Broadway, Room 307
   Fax: 917.591.1318                                      Chelsea, MA 02150
   david@djensenpllc.com                                  Tel. (617) 466-4154
                                                          Fax. (617) 466-4159
   Jason A. Guida                                         streadway@chelseama.gov
   BBO # 667252
   Principe & Strasnick, P.C.
   17 Lark Avenue
   Saugus, MA 01960
   Tel: 617.383.4652
   Fax: 781.233.9192
   jason@lawguida.com


                                                 -2-
 Case 1:20-cv-11933-DPW Document 62 Filed 03/22/21 Page 3 of 3




                       22nd day of March, 2021.
It is SO ORDERED this _____



                                         /s/ Douglas P. Woodlock
                                     DOUGLAS P. WOODLOCK
                                     DISTRICT JUDGE




                                   -1-
